Citation Nr: 0211151	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-29 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1957 to 
December 1957, with approximately 20 years of subsequent 
service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in December 2000, 
when it was remanded for additional development.  The 
requested development has been completed.

In his October 1997 substantive appeal, the appellant stated 
that when he twisted his ankle in service, his knee was also 
twisted.  The appellant asserts that, if his ankle were 
twisted, it would be impossible for his knee also not to be 
twisted.  Although the appellant does not state whether he is 
referring to his left or right ankle or his left or right 
knee, the appellant's assertion is logical only if he is 
referring to the knee and ankle of the same extremity.  A 
careful review of the claims folder reveals that service 
medical records indicate clearly that the appellant's right 
ankle was twisted in April 1980.  The appellant filed a claim 
of entitlement to service connection for a left knee 
disability; however, it seems obvious that the appellant 
intended to claim entitlement to service connection for his 
right knee disability because his right lower extremity, not 
his left lower extremity, was injured in service.  
Accordingly, a claim of entitlement to service connection for 
a right knee disability is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's left knee was not injured in service.

3.  There is no medical evidence relating the appellant's 
left knee disability to any event or injury in service.


CONCLUSION OF LAW

A left knee disability was not incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304  (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show no injury to the 
appellant's left leg, knee, or ankle.  In April 1980 the 
appellant's right foot was caught in the turret ring of a 
tank as it was being traversed.  Numerous records, including 
an x-ray report, identify the right foot, rather than the 
left foot, as the injured foot.

In an August 1997 statement, a fellow sergeant stated that 
the appellant's knee was pinned under a tank turret and 
twisted, in the summer of approximately 1983.  The sergeant 
does not specify which knee, left or right, was injured.

Medical records from R. L., M.D., show treatment of the 
appellant for severe degenerative joint disease of both knees 
from March 1997 to August 1997.

Medical records from D. A., M.D., show treatment for the 
appellant for severe degenerative arthritis of both knees 
from March 1997 to June 2001.

In his October 1997 substantive appeal, the appellant stated 
that he twisted his knee was twisted in the same incident in 
which his ankle was caught in a tank turret.  The appellant 
did not specify whether his left or right ankle or his left 
or right knee was twisted.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In December 2000 this case was 
remanded by the Board to the RO for the specific purpose of 
ensuring compliance with the VCAA.  As discussed below, the 
RO fulfilled its duties to inform and assist the veteran on 
this claim thereby complying with the VCAA and the December 
2000 remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board can issue a final 
decision on this claim because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review. 

With respect to VA's duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
veteran was already of record and sufficient to complete his 
claim for benefits at the time of the September 1997 rating 
decision.  That rating decision, as well as the statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs), informed the veteran of the type of evidence needed 
to substantiate his claim of entitlement to service 
connection for a left knee disability.  Further, the RO sent 
the appellant a letter dated in May 2001 that requested 
additional evidence.  This letter notified the veteran of the 
type of evidence necessary to substantiate the claim, 
specifically evidence of an injury to his left knee in 
service and evidence of a relationship between an event in 
service and his current left knee disability.  It informed 
him that it would assist in obtaining identified records, but 
that it was the appellant's duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In that letter, 
the appellant was asked at his personal hearing for complete 
information as to where he had been treated for his medical 
conditions (i.e., information needed to support his claim).  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, the SOC and 
SSOCs, and at the personal hearing informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the appellant have been obtained.  
There is no indication that relevant (i.e., pertaining to 
recent treatment for a left knee disability) records exist 
that have not been obtained.  Neither the appellant nor his 
representative has pointed to additional records that have 
not been obtained, which would be pertinent to the present 
claim.  Indeed, when the appellant submitted additional 
records in May 2001, he stated that there were no other 
relevant records to be obtained.  Although the appellant has 
not been provided a VA examination in this case, in order to 
determine whether his current left knee disability is related 
to his military service, the Board finds that a VA 
examination is not warranted in this case.  The VCAA requires 
VA to provide a medical examination when such a decision is 
necessary to make a decision on a claim.  The VCAA 
specifically indicates that an examination is deemed 
"necessary" only if the evidence of record includes 
competent evidence that the claimant has a current disability 
and that the disability may be associated with the claimant's 
military service but the case does not contain sufficient 
medical evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001) 5103A(d); see also 66 Fed. Reg. 
45620, 45630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  In this case, as will be explained 
further below, the evidence of record is negative for a left 
knee injury in service.  Because there is no competent 
evidence that such an injury was incurred in service, a VA 
examination is not warranted.  The Board concludes there is 
sufficient evidence to evaluate the appellant's claim.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

The appellant asserts that he incurred a left knee injury, 
which resulted in his current left knee disability, while on 
training with the National Guard.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991 & Supp. 2001).  Active military, naval, or air service 
includes any period of INACDUTRA during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.6(a) (2001).  INACDUTRA includes duty other 
than full-time duty performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d)(4) (2001).

The appellant has been diagnosed with degenerative arthritis 
of both knees.  In his claim, the appellant claimed 
entitlement to service connection for only his left knee 
disability.  The appellant's service records show that the 
appellant was on INACDUTRA from April 26, 1980 to April 27, 
1980.  During this time, the appellant was treated for an 
injury to his right ankle that resulted from that his right 
foot being twisted in a tank turret.  In statements made in 
support of his claim, the appellant stated that his knee was 
injured at the same time as his ankle.  In those statements, 
the appellant did not specify that his left knee was the 
injured knee nor did he identify which ankle was injured in 
service, although he implied that the knee and the ankle of 
the same leg were injured.  A fellow sergeant stated that the 
appellant injured his knee when it became pinned by and 
twisted in a tank turret.  The sergeant did not identify 
which knee, left or right, was injured.  Because the 
appellant's service medical records show clearly that his 
right lower extremity, as opposed to his left lower 
extremity, was the one injured in service and because the 
appellant has a current disability of the right lower 
extremity as well as of the left lower extremity, the Board 
concludes that there is no evidence supporting the 
appellant's contention that his left knee was injured in 
service.  Further, there is no medical evidence relating the 
appellant's current left knee disability to any event or 
injury in service.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a left knee disability.


ORDER

Entitlement to service connection for a left knee disability 
is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


